DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   MIGDALIA BURGOS BRACONI,
                           Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-1308

                              [ July 13, 2017 ]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 07-2747CF-10A.

  Migdalia Burgos Braconi, Ocala, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and CONNER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.